Exhibit 10.3
WARRANT AGREEMENT
     This Warrant Agreement, dated as of March 26, 2009, is between CMP
SUSQUEHANNA RADIO HOLDINGS CORP., a Delaware corporation (the “Company”), and
COMPUTERSHARE TRUST COMPANY, N.A. (the “Warrant Agent”).
     The Company, pursuant to an exchange offer (the “Exchange Offer”) for any
and all of the 9 7/8% Senior Subordinated Notes due 2014 of CMP Susquehanna
Corp., a Delaware corporation and wholly owned subsidiary of the Company,
proposes to issue in exchange for such notes, among other consideration,
warrants (“Warrants”) to purchase up to an aggregate of 4,000,000 shares of the
Company’s common stock, par value $0.01 per share (“Shares”), at a per Share
purchase price equal to the Exercise Price (as hereinafter defined), all on the
terms and conditions and pursuant to the provisions hereinafter set forth.
     The Company wishes to retain the Warrant Agent to act on behalf of the
Company, and the Warrant Agent is willing so to act, in connection with the
issuance, transfer, exchange and replacement of the Warrant Certificates (as
hereinafter defined) and the exercise of the Warrants.
     The Company and the Warrant Agent wish to enter into this Warrant Agreement
to set forth the terms and conditions of the Warrants and the rights of the
Holders (as hereinafter defined) and to set forth the respective rights and
obligations of the Company and the Warrant Agent. Each Holder is an intended
beneficiary of this Warrant Agreement with respect to the rights of Holders
herein.
     Therefore, the parties agree as follows:
1. DEFINITIONS. As used in this Warrant Agreement, the following terms have the
respective meanings set forth below:
     “Additional Shares” means all Shares issued by the Company after the date
of this Warrant, other than Permitted Shares.
     “Board” means the Board of Directors of the Company.
     “Business Day” means any day that is not Saturday, Sunday or other day when
the New York Stock Exchange is required or permitted to be closed.
     “Commission” means the U.S. Securities and Exchange Commission.
     “Company” has the meaning set forth in the opening paragraphs of this
Warrant Agreement.
     “Convertible Securities” means any security convertible into Shares, and
any right, option or warrant to subscribe for, purchase or otherwise acquire
Shares.
     “DWAC” has the meaning set forth in Section 5.1.
     “Exchange Offer” has the meaning set forth in the opening paragraphs of
this Warrant Agreement.

 



--------------------------------------------------------------------------------



 



     “Exchange Offer Warrants” means the Warrants issued by the Company on or
about the date hereof pursuant to the Exchange Offer.
     “Excluded Issuance” has the meaning set forth in Section 8.1.
     “Exercise Price” means $0.01 per Share for each Warrant Share that Holder
is entitled to purchase from the Company pursuant to a Warrant.
     “Expiration Date” means, with respect to a particular Warrant, the tenth
anniversary of the date of issuance of the Warrant Certificate that evidences
such Warrant.
     “Fully Diluted Outstanding” means, at any date, Shares outstanding on such
date and all Shares issuable pursuant to Convertible Securities outstanding on
such date.
     “Holder” means, with respect to any Warrant, the Person in whose name such
Warrant is recorded on the books of the Warrant Agent maintained for such
purpose.
     “Majority Holders” means, as of any date, holders of Exchange Offer
Warrants exercisable for a number of Shares equal to a simple majority of the
Shares for which all Exchange Offer Warrants are then exercisable.
     “Market Price” means per Share as of any date, (i) the last sale price on
such date of a Share or, if no such sale takes place on such date, the average
of the closing bid and asked prices thereof on such date, in each case as
officially reported on the principal national securities exchange on which
Shares are then listed or admitted to trading, or (ii) if Shares are not then
listed or admitted to trading on any national securities exchange but are
trading on the over-the-counter market on the OTC Bulletin Board maintained by
the Financial Industry Regulatory Authority, Inc., the last trading price of the
Shares on such date as reported thereby, or (iii) if the Shares are not then
trading on the over-the-counter market on the OTC Bulletin Board maintained by
the Financial Industry Regulatory Authority, Inc., but are quoted on the “Pink
Sheets” or similar organization, the last sale price as reported thereby, or
(iv) if none of (i), (ii) or (iii) is applicable, a price per share thereof
equal to the fair value thereof determined in good faith by a resolution of the
Board as of a date that is within 15 days of the date as of which the
determination is to be made.
     “Offeree” has the meaning set forth in Section 9.1.
     “Parent” means CMP Susquehanna Holdings Corp., a Delaware corporation.
     “Participation Offer” has the meaning set forth in Section 9.1.
     “Permitted Shares” means (i) Warrant Shares and (ii) Convertible Securities
(and any Shares underlying such Convertible Securities) issued with the prior
written consent of the Majority Holders.
     “Person” shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

2



--------------------------------------------------------------------------------



 



     “Pro Rata Allocation” means, with respect to any Holder, the fraction,
expressed as a percentage, (i) the numerator of which is the number of Shares
such Holder has a right to purchase pursuant to the terms of such Holder’s
Warrant, and (ii) the denominator of which is the aggregate number of Fully
Diluted Outstanding Shares of the Company.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Shares” has the meaning set forth in the opening paragraphs of this
Warrant Agreement.
     “Subscription Price” has the meaning set forth in Section 8.2.
     “Tag-Along Acceptance Period” has the meaning set forth in Section 9.3.
     “Tag-Along Offer Date” has the meaning set forth in Section 9.1.
     “Tag-Along Offer Notice” has the meaning set forth in Section 9.1.
     “Tag-Along Pro Rata Share” has the meaning set forth in Section 9.1.
     “Tag-Along Purchase Notice” has the meaning set forth in Section 9.3.
     “Tag-Along Sale” has the meaning set forth in Section 9.1.
     “Transfer” means any disposition of a Warrant or any Warrant Shares or of
any interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.
     “Warrant” has the meaning set forth in the opening paragraphs of this
Warrant Agreement.
     “Warrant Agent” has the meaning set forth in the opening paragraphs of this
Warrant Agreement.
     “Warrant Certificates” means a certificate in substantially the form
attached as Exhibit 1 hereto representing a Warrant to purchase that number of
Shares as indicated on the face thereof.
     “Warrant Price” means an amount equal to (i) the number of Shares being
purchased upon any exercise of a Warrant pursuant to Section 5.1, multiplied by
(ii) the Exercise Price.
     “Warrant Shares” means the Shares purchased or purchasable by the Holder of
a Warrant upon the exercise thereof.

3



--------------------------------------------------------------------------------



 



2. APPOINTMENT OF WARRANT AGENT. The Company hereby appoints the Warrant Agent
to act as agent for the Company in accordance with the terms and conditions
hereof, and the Warrant Agent hereby accepts such appointment. The Company may
from time to time appoint such co-Warrant Agents as it may, in its sole
discretion, deem necessary or desirable.
3. FORM OF WARRANT CERTIFICATES. The Warrant Certificates (together with the
subscription form and the assignment form to be printed on the reverse thereof)
shall be substantially in the form of Exhibit 1 hereto and may have such marks
of identification or designation and such legends, summaries or endorsements
printed thereon as the Company may deem appropriate and as are not inconsistent
with the provisions of this Warrant Agreement and the Exchange Offer or as may
be required to comply with any law or with any rule or regulation made pursuant
thereto, or to conform to usage.
4. COUNTERSIGNATURE AND REGISTRATION.
     4.1 The Warrant Certificates shall be executed on behalf of the Company by
its Chairman, its President or a Vice President, either manually or by facsimile
signature, and have affixed thereto the Company’s seal (if any) or a facsimile
thereof which shall be attested by the Secretary or an Assistant Secretary of
the Company, either manually or by facsimile signature. The Warrant Certificates
shall be manually countersigned by the Warrant Agent and shall not be valid for
any purpose unless so countersigned. In case any officer of the Company who
shall have signed any of the Warrant Certificates shall cease to be such officer
of the Company before countersignature by the Warrant Agent and issuance and
delivery by the Company, such Warrant Certificates, nevertheless, may be
countersigned by the Warrant Agent, issued and delivered with the same force and
effect as though the person who signed such Warrant Certificate had not ceased
to be such officer of the Company; and any Warrant Certificate may be signed on
behalf of the Company by any person who, at the actual date of the execution of
such Warrant Certificate, shall be a proper officer of the Company to sign such
Warrant Certificate, although at the date of the execution of this Warrant
Agreement any such person was not such an officer.
     4.2 The Warrant Agent will keep or cause to be kept, at one of its offices
in Canton, Massachusetts, or at the office of one of its agents, books for
registration and transfer of the Warrant Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the
Warrant Certificates, the number of Shares issuable upon exercise of the Warrant
evidenced on the face of each of such Warrant Certificates and the date of each
of such Warrant Certificate.
5. EXERCISE OF WARRANT.
     5.1 Exercise. At any time after the date hereof and until 5:00 p.m., New
York City time, on the Expiration Date for a particular Warrant, a Holder may
exercise such Warrant, on any Business Day, to purchase all or any part of the
number of Shares purchasable thereunder, at the stated Exercise Price. The
Holder may exercise such Warrant, in whole or in part, by delivering to the
Warrant Agent at the principal office of the Warrant Agent in Canton,
Massachusetts or to the office of one of its agents as may be designated by the
Warrant Agent from time to time, the following: (i) the corresponding Warrant
Certificate, with the election to purchase form on the reverse side thereof duly
completed and executed by the Holder or its agent or attorney, and (ii) payment
of the Warrant Price. As soon as practicable after the exercise of

4



--------------------------------------------------------------------------------



 



such Warrant, in whole or in part, the Warrant Agent shall promptly request that
the Company’s transfer agent issue and deliver or register in the name of the
Holder thereof or, subject to Section 6, as the Holder may direct, the number of
duly authorized, validly issued, fully paid and nonassessable Shares to which
the Holder shall be entitled upon such exercise plus, in lieu of any fractional
Share to which the Holder would otherwise be entitled, cash in an amount equal
to the same fraction of the Market Price per Share on the Business Day next
preceding the date of such exercise. Certificates for Warrant Shares purchased
by exercise of a Warrant will be transmitted by the Company’s transfer agent to
the Holder by crediting the account of the Holder’s prime broker with the
Depositary Trust Company through its Deposit Withdrawal At Custodian (“DWAC”)
system if the Company is a participant in such system, and otherwise by physical
delivery to the address specified by the Holder in the notice of exercise,
payment of the Warrant Price and surrender of the Warrant Certificate. The
Warrant Shares shall be deemed to have been issued, and the Holder (or designee)
shall be deemed to be a holder of record of the Warrant Shares, as of the date a
Warrant is exercised by payment of the Warrant Price and all taxes required to
be paid by the holder, if any, pursuant to Section 5.2. Any certificates so
delivered shall be in such denominations as may be reasonably requested by the
Holder hereof, shall be registered in the name of such Holder and shall bear a
restrictive legend. If a Warrant shall have been exercised only in part, then
the Warrant Agent shall request that the Company’s transfer agent, at the time
of issuance of the Warrant Shares, deliver to the Holder a new Warrant
Certificate of like tenor, calling in the aggregate on the face thereof for
issuance of the number of Shares equal (without giving effect to any adjustment
therein) to the number of such Shares called for on the face of the surrendered
Warrant Certificate minus the number of such Shares so designated by such Holder
upon such exercise as provided in this Section 5.1.
     5.2 Payment of Taxes. When the Warrant Price is paid to the Company, all
Warrant Shares issued pursuant to Section 5.1 shall be validly issued, fully
paid and nonassessable. The Company shall pay all expenses in connection with,
and all taxes and other governmental charges that may be imposed with respect
to, the issue or delivery thereof, unless such tax or charge is imposed by law
upon the Holder exercising its Warrant, in which case, such Holder shall pay
such taxes or charges. Neither the Warrant Agent nor the Company shall be
required to pay any tax or other charge imposed in connection with any transfer
involved in the issue or delivery of any certificate for Shares issuable upon
exercise of a Warrant in any name other than that of the Holder thereof, and in
such case, the Company’s transfer agent shall not be directed to record in its
books and records such Shares in any name other than the Holder’s name until
such tax or other charge has been paid or it has been established to the
reasonable satisfaction of the Company that no such tax or other charge is due.
     5.3 Restriction on Exercise. Notwithstanding anything to the contrary
herein, a Warrant may not be exercised prior to the Holder thereof obtaining any
necessary approvals from the Federal Communications Commission (the “FCC”) or if
such exercise would result in a violation of the United States Federal
Communications Act of 1934, as amended, or the rules and the policies
promulgated by the FCC thereunder. The Warrant Agent’s sole obligation in this
regard shall be to honor any stop-transfer order from the Company, if so given.

5



--------------------------------------------------------------------------------



 



6. TRANSFER, DIVISION, COMBINATION AND EXCHANGE OF WARRANT CERTIFICATES.
     6.1 Subject to Section 6.2, and subject to applicable law, rules or
regulations, restrictions on transferability that may appear on Warrant
Certificates in accordance with the terms hereof or any “stop transfer”
instructions the Company may give to the Warrant Agent, at any time at or prior
to 5:00 p.m., New York City time on the Expiration Date for a particular Warrant
or Warrants, any corresponding Warrant Certificate or Warrant Certificates may
be transferred, split up, combined or exchanged for another Warrant Certificate
or Warrant Certificates, entitling the Holder thereof to purchase a like number
of Shares as the Warrant Certificate or Warrant Certificates surrendered then
entitled such Holder to purchase. Any Holder desiring to transfer, split up,
combine or exchange any Warrant Certificate shall make such request in writing
delivered to the Warrant Agent, and shall surrender the Warrant Certificate or
Warrant Certificates to be transferred, split up, combined or exchanged at the
principal office of the Warrant Agent. Thereupon the Warrant Agent shall,
subject to Section 6.2, countersign and deliver to the person entitled thereto a
Warrant Certificate or Warrant Certificates, as the case may be, as so
requested. No transfer of a Warrant will be effected unless the Warrant
Certificate or the instruction to transfer, as the case may be, is affixed with
a signature guarantee stamp by a guarantor institution approved by the
Securities Transfer Association.
     6.2 The Company shall cause the Warrant Agent to prepare, issue and deliver
at the Company’s own cost and expense the new Warrant Certificate or Warrant
Certificates pursuant to this Section 6, except that the Company may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer, split up, combination or exchange of
Warrant Certificates, together with reimbursement to the Company and the Warrant
Agent of all reasonable expenses incidental thereto.
7. ADJUSTMENTS. The number of Shares for which a Warrant is exercisable, and the
price at which such Shares may be purchased upon exercise of a Warrant, shall be
subject to adjustment from time to time as set forth in this Section 7. The
Company shall cause the Warrant Agent to give each Holder notice of any event
described below that requires an adjustment pursuant to this Section 7 at the
time of such event.
     7.1 Distributions, Subdivisions and Combinations. If, at any time, the
Company:
     (a) subdivides its outstanding Shares into a larger number of Shares,
     (b) combines its outstanding Shares into a smaller number of Shares, or
     (c) makes a dividend payment or other distribution to the holders of its
Shares payable in Additional Shares,
then (i) the number of Shares for which a Warrant is exercisable immediately
after the occurrence of any such event shall be adjusted to equal the number of
Shares that a record holder of the same number of Shares for which a Warrant is
exercisable immediately prior to the occurrence of such event would own or be
entitled to receive after the happening of such event, and (ii) the Exercise
Price shall be adjusted to equal (A) the Exercise Price multiplied by the number
of Shares for which a Warrant is exercisable immediately prior to the adjustment
divided by (B) the number of Shares for which a Warrant is exercisable
immediately after such adjustment. In computing adjustments under this
Section 7.1, fractional interests in Shares shall be taken into account to the
nearest one-hundredth of a Share.

6



--------------------------------------------------------------------------------



 



     7.2 Reclassification, Reorganization, Merger or Consolidation. In case of
any reclassification, reorganization, merger, consolidation or other change in
the capital stock of the Company (other than as a result of a distribution,
subdivision or combination provided for in Section 7.1), then, as a condition of
such reclassification, reorganization, merger, consolidation or other change,
lawful provision shall be made, and duly executed documents evidencing same from
the Company or its successor shall be delivered to the Holders, so that the
Holders shall have the right at any time prior to the expiration of their
respective Warrants to purchase, at the same total price equal to that payable
upon the exercise of their respective Warrants, the kind and amount of shares of
stock and other securities or property receivable in connection with such
reclassification, reorganization, merger, consolidation or other change by a
holder of the same number and type of securities as were purchasable upon
exercise of their respective Warrants by the Holders immediately prior to such
reclassification, reorganization, merger, consolidation or other change. In any
such case, appropriate provisions shall be made with respect to the rights and
interest of the Holders so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities or property
deliverable upon exercise of a Warrant, and appropriate adjustments shall be
made to the Exercise Price payable thereunder. Notwithstanding the foregoing, in
the event of any transaction described in this Section 7.2 in which the
consideration to be received by holders of Shares is payable only in cash, then
the Holders shall each only be entitled to receive upon the closing of such
transaction cash in the amount, if any, that such cash payment per Share exceeds
the Exercise Price, and upon the closing of such transaction each Warrant shall
solely represent the right to receive such consideration, if any, and upon such
payment, if any, shall terminate and have no further force or effect, or shall
so terminate if no such payment is due.
8. PREEMPTIVE RIGHTS.
     8.1 With respect to any issuance or portion thereof (other than an
“Excluded Issuance,” as defined below) by the Company of Additional Shares, each
Holder may elect to subscribe for and purchase for the issuance price offered by
the Company its Pro Rata Allocation of such Additional Shares. “Excluded
Issuance” means (i) any shares issued as stock dividends, or pursuant to stock
splits, recapitalization or other similar events that do not adversely affect
the proportionate amount of the Company’s equity held by stockholders;
(ii) securities issued pursuant to a firm commitment underwritten public
offering pursuant to a registration statement under the Securities Act; and
(iii) capital stock, or warrants or options to purchase capital stock, issued as
consideration to third parties in connection with bona fide acquisitions,
mergers or strategic partner transactions.
     8.2 The Company shall cause the Warrant Agent to give each Holder 20 days’
written notice prior to consummating any sale or offering of Additional Shares
and shall advise each Holder of its rights under this Section 8 to participate
in such offering. The notice shall describe the per Share price (the
“Subscription Price”) and the terms on which the Company proposes to sell,
transfer, or otherwise distribute the Additional Shares, together with a
calculation of such Holder’s Pro Rata Allocation and the number of Additional
Shares it would be allowed to purchase under this Section 8. The Holder shall
have 20 days after the receipt of the notice to advise the Company in writing
whether it will exercise its rights hereunder. If a Holder does not so exercise
its rights hereunder within such time period, then the Company shall be free to
sell such Holder’s Pro Rata Allocation of Additional Shares on the terms set
forth in the Company’s written notice described above.

7



--------------------------------------------------------------------------------



 



9. TAG-ALONG RIGHTS.
     9.1 If Parent proposes to Transfer, in one or a series of related
transactions to a bona fide third party (a “Tag-Along Sale”), Shares
representing 5% or more of the Fully Diluted Outstanding Shares, then Parent
shall provide to each Holder of Exchange Offer Warrants (each an “Offeree” and,
collectively, the “Offerees”) written notice (the “Tag-Along Offer Notice”)
specifying:
     (a) the number of Shares that Parent desires to Transfer;
     (b) the names of any proposed purchasers and a description of the proposed
Transfer;
     (c) the amount and nature of the consideration (with a reasonable
description thereof) to be received by Parent and the other terms and conditions
of the proposed Transfer; and
     (d) an offer (the “Participation Offer”) to each Offeree of the right to
Transfer to the proposed transferee pursuant to the Tag-Along Sale up to such
Offeree’s Tag-Along Pro Rata Share of Shares. For such purposes, each Offeree’s
“Tag-Along Pro Rata Share” means a fraction, expressed as a percentage, (i) the
numerator of which is the sum of the number of Shares held of record by such
Offeree as a result of exercise of its Exchange Offer Warrant, plus the number
of Shares for which Exchange Offer Warrants held by such Offeree then remain
exercisable, and (ii) the denominator of which is the number of Shares held of
record by Parent, and by all Holders of Exchange Offer Warrants as a result of
exercise of Exchange Offer Warrants, plus the number of Shares for which all
Exchange Offer Warrants held by all Offerees then remain exercisable.
     The date of the Tag-Along Offer Notice (the “Tag-Along Offer Date”) shall
be the third Business Day after Parent has sent the Tag-Along Offer Notice to
all of the Offerees by one of the methods provided in Section 17.1.
     9.2 Each Offeree shall have the right, but not the obligation, to
participate in the Tag-Along Sale contemplated by the Tag-Along Offer Notice by
selling up to its Tag-Along Pro Rata Share of Shares to the proposed transferee.
All Shares Transferred by Offerees pursuant to this Section 9 shall be
Transferred at the same price and terms, and in the same form, and otherwise
treated the same as the Shares being sold by Parent; provided, that, if an
Offeree is exercising its Exchange Offer Warrant in order to participate in such
Tag-Along Sale as described below and does not otherwise pay the related
exercise price in connection with such exercise, the exercise price for the
number of Shares for which it is exercised shall be deducted from such proceeds.
     9.3 Each of the Offerees shall have the option for 30 days following the
Tag-Along Offer Date (the “Tag-Along Acceptance Period”), to accept in writing
(the “Tag-Along Purchase Notice”) the Participation Offer, specifying the number
of Shares that such Offeree desires to sell in the Tag-Along Sale (up to its
Tag-Along Pro Rata Share). The Tag-Along Purchase Notice shall include wire
transfer instructions for payment of the aggregate purchase price for the Shares
to be sold in such Tag-Along Sale. Delivery of the Tag-Along Purchase Notice
shall constitute an irrevocable acceptance of the Participation Offer by such
Offeree, and, if necessary for the Offeree to participate in the Tag-Along Sale,
the Offeree’s election, which may be conditioned

8



--------------------------------------------------------------------------------



 



upon closing of the Tag-Along Sale, to exercise its Exchange Offer Warrant for
the number of Shares elected to be sold by it in the Tag-Along Sale.
     9.4 In order to accept the Participation Offer and exercise its right to
participate in the Tag-Along Sale, an Offeree shall deliver its Tag-Along
Purchase Notice to Parent prior to the expiration of the Tag-Along Acceptance
Period.
     9.5 Each Offeree’s right to participate in a Tag-Along Sale shall be
conditioned upon (i) the consummation of the transactions contemplated in the
Tag-Along Offer Notice with the transferee named therein and with Persons
exercising their rights pursuant to this Section 9, and (ii) such Offeree’s
execution and delivery of all agreements and other documents as Parent is
required to execute and deliver in connection with such Transfer. If any Offeree
shall accept the Participation Offer, Parent shall reduce, to the extent
necessary, the number of Shares it otherwise would have sold in the proposed
Transfer so as to permit each Offeree who has accepted the Participation Offer
to sell up to its Tag-Along Pro Rata Share of Shares.
     9.6 Notwithstanding anything contained in this Section 9, there shall be no
liability on the part of Parent to the Offerees if the Transfer of the Shares
pursuant to this Section 9 is not consummated for whatever reason. Whether to
effect a Transfer of Shares by Parent is in its sole and absolute discretion.
     9.7 Notwithstanding anything contained in this Section 9, the rights and
obligations of the Offerees to participate in a Tag-Along Sale are subject to
the following conditions:
     (a) (1) no Offeree shall be required to make any representation or warranty
in connection with such Transfer other than representations or warranties
(A) that such Offeree’s Shares will be Transferred free and clear of all liens,
(B) with respect to such Offeree’s power, authority and due authorization to
effect such transfer of its Shares, (C) that the documents to be entered into by
the Offeree have been duly executed by the Offeree and delivered to the acquiror
and are enforceable against the Offeree in accordance with their respective
terms, and (D) that neither the execution and delivery of the documents to be
entered into in connection with the transaction, nor the performance of the
Offeree’s obligations thereunder, will cause a breach of violation of the terms
of any agreement, law or judgment, order or decree of any court or governmental
agency; and (2) any indemnification provided by Offerees (x) will be several and
not joint, and limited to any loss, liability, claim, damage or expense
resulting from a breach of the foregoing representations and warranties and
(y) shall not exceed an amount equal to the net cash proceeds (before deducting
expenses) received by the Offeree from the sale of such Shares;
     (b) no Offeree participating therein shall be obligated to pay any expenses
incurred in connection with any unconsummated Tag-Along Sale, and each such
Offeree shall be obligated to pay only its pro rata share (based on the number
of Shares Transferred) of expenses incurred in connection with a consummated
Tag-Along Sale to the extent such expenses are incurred for the benefit of all
the stockholders of the Company and are not otherwise paid by the Company; and
     (c) no stockholder of the Company shall be required to enter into any
non-compete or similar agreement in connection with any Tag-Along Sale.

9



--------------------------------------------------------------------------------



 



10. NO IMPAIRMENT. The Company shall not by any action, including, without
limitation, through any amendment to its certificate of incorporation through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant
Agreement, but will at all times in good faith assist in carrying out all such
actions as may be reasonably necessary or appropriate to protect the rights of
the Holders against impairment.
11. RESERVATION AND AUTHORIZATION OF SHARES. From and after the date of this
Warrant Agreement, the Company shall at all times reserve and keep available for
issue upon the exercise of the Warrants such number of its authorized but
unissued Shares as will be sufficient to permit the exercise in full of all
Warrants. All Shares, when issued upon exercise of any Warrant and payment
therefor in accordance with the terms of this Warrant Agreement, shall be duly
and validly issued and fully paid and nonassessable, and not subject to
preemptive rights.
12. RESTRICTIONS ON TRANSFER; RESTRICTIVE LEGEND.
     12.1 The Warrants (and any Warrant Shares) are not registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons (as defined in Regulation S under
the Securities Act) except to (a) qualified institutional buyers in reliance on
the exemption from registration requirements of the Securities Act provided by
Rule 144A or (b) persons in offshore transactions in reliance on Regulation S
under the Securities Act.
     12.2 Each certificate, if any, representing Warrant Shares shall bear the
following legend:
“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND CANNOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED
OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES LAWS OR UNLESS THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION OF SUCH SECURITIES
UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES
LAWS ARE NOT REQUIRED.
THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND OTHER AGREEMENTS SET FORTH IN THE LETTER OF
TRANSMITTAL AND CONSENT EXECUTED BY THE INITIAL HOLDER OF THE WARRANT PURSUANT
TO WHICH THESE SECURITIES HAVE BEEN ACQUIRED. COPIES OF THIS DOCUMENT MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”
13. SUPPLYING INFORMATION. The Company and the Warrant Agent shall cooperate
with each Holder in supplying such information as may be reasonably necessary
for such Holder to complete and file any information reporting forms presently
or hereafter required by the

10



--------------------------------------------------------------------------------



 



Commission as a condition to the availability of an exemption from the
Securities Act for the sale or transfer of a Warrant or any Warrant Shares.
14. LOSS, THEFT, DESTRUCTION OR MUTILATION. Upon receipt by the Company and the
Warrant Agent of evidence reasonably satisfactory to them of the ownership of
and the loss, theft, destruction or mutilation of a Warrant Certificate, and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Warrant Agent and the Company, or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company will instruct the Warrant Agent to make and deliver a new Warrant
Certificate of like tenor to the Holder in lieu of the Warrant Certificate so
lost, stolen, destroyed or mutilated.
15. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY. The Company
represents and warrants to, and agrees, as of the date hereof and as of the date
of any exercise of a Warrant, that: (a) this Warrant Agreement has been duly
authorized, validly issued and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights, or
as limited by general principles of equity; (b) assuming the truth and accuracy
of each Holder’s representations and warranties set forth in the Letter of
Transmittal executed by the initial Holder thereof in connection with the
issuance of an Exchange Offer Warrant, the issuance of such Warrant and the
issuance of Warrant Shares pursuant to such Warrant are exempt from the
registration and prospectus delivery requirements of the Securities Act; and
(c) the Company agrees that neither it nor any Person acting on its behalf has
offered or will offer any Warrant or Warrant Shares or any part thereof or any
similar securities for issue or sale to, or has solicited or will solicit any
offer to acquire any of the same from, any Person so as to bring the issuance
and sale of the Warrant or the Warrant Shares hereunder within the provisions of
the registration and prospectus delivery requirements of the Securities Act.
16. THE WARRANT AGENT.
     16.1 Fees and Expenses. The Company agrees to pay to the Warrant Agent
reasonable compensation for all services rendered by it hereunder and, from time
to time, on demand of the Warrant Agent, its reasonable expenses and counsel
fees and other disbursements incurred in the administration and execution of
this Warrant Agreement and the exercise and performance of its duties hereunder.
     16.2 Indemnification. The Company covenants and agrees to indemnify and to
hold the Warrant Agent harmless against any costs, expenses (including
reasonable fees of its legal counsel), losses or damages, which may be paid,
incurred or suffered by or to which it may become subject, arising from or out
of, directly or indirectly, any claims or liability resulting from its actions
as Warrant Agent pursuant hereto; provided, that such covenant and agreement
does not extend to, and the Warrant Agent shall not be indemnified with respect
to, such costs, expenses, losses and damages incurred or suffered by the Warrant
Agent as a result of, or arising out of, its negligence, bad faith, or willful
misconduct.

11



--------------------------------------------------------------------------------



 



     16.3 Purchase or Consolidation or Change of Name of Warrant Agent.
     (a) Any corporation into which the Warrant Agent or any successor Warrant
Agent may be merged or with which it may be consolidated, or any corporation
resulting from any merger or consolidation to which the Warrant Agent or any
successor Warrant Agent shall be party, or any corporation succeeding to the
corporate trust business of the Warrant Agent or any successor Warrant Agent,
shall be the successor to the Warrant Agent under this Warrant Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, provided that such corporation would be eligible for
appointment as a successor Warrant Agent under the provisions of Section 16.5.
In case at the time such successor Warrant Agent shall succeed to the agency
created by this Warrant Agreement any of the Warrant Certificates shall have
been countersigned but not delivered, any such successor Warrant Agent may adopt
the countersignature of the predecessor Warrant Agent and deliver such Warrant
Certificates so countersigned; and in case at that time any of the Warrant
Certificates shall not have been countersigned, any successor Warrant Agent may
countersign such Warrant Certificates either in the name of the predecessor
Warrant Agent or in the name of the successor Warrant Agent; and in all such
cases such Warrant Certificates shall have the full force provided in the
Warrant Certificates and in this Warrant Agreement.
     (b) In case at any time the name of the Warrant Agent shall be changed and
at such time any of the Warrant Certificates shall have been countersigned but
not delivered, the Warrant Agent may adopt the countersignature under its prior
name and deliver Warrant Certificates so countersigned; and in case at that time
any of the Warrant Certificates shall not have been countersigned, the Warrant
Agent may countersign such Warrant Certificates either in its prior name or in
its changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Warrant Agreement.
     16.4 Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company and the Holders, by their acceptance of Warrant
Certificates, shall be bound:
     (a) The Warrant Agent may consult with legal counsel (who may be legal
counsel for the Company), and the opinion of such counsel shall be full and
complete authorization and protection to the Warrant Agent as to any action
taken or omitted by it in good faith and in accordance with such opinion.
     (b) Whenever in the performance of its duties under this Warrant Agreement
the Warrant Agent shall deem it necessary or desirable that any fact or matter
be proved or established by the Company prior to taking or suffering any action
hereunder, such fact or matter (unless other evidence in respect thereof be
herein specifically prescribed) may be deemed to be conclusively proved and
established by a certificate signed by the Chairman, President or any Vice
President of the Company and by the Treasurer or any Assistant Treasurer or the
Secretary of the Company and delivered to the Warrant Agent; and such
certificate shall be full authentication to the Warrant Agent for any action
taken or suffered in good faith by it under the provisions of this Warrant
Agreement in reliance upon such certificate.
     (c) The Warrant Agent shall be liable hereunder only for its own
negligence, bad faith or willful misconduct.

12



--------------------------------------------------------------------------------



 



     (d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Warrant Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Company only.
     (e) The Warrant Agent shall not be under any responsibility in respect of
the validity of this Warrant Agreement or the execution and delivery hereof
(except the due execution hereof by the Warrant Agent) or in respect of the
validity or execution of any Warrant Certificate (except its countersignature
thereof); nor shall it be responsible for any breach by the Company of any
covenant or condition contained in this Warrant Agreement or in any Warrant
Certificate; nor shall it be responsible for the adjustment of the Exercise
Price or the making of any change in the number of Shares required under the
provisions of Section 7 or responsible for the manner, method or amount of any
such change or the ascertaining of the existence of facts that would require any
such adjustment or change (except with respect to the exercise of Warrants
evidenced by Warrant Certificates after actual notice of any adjustment of the
Exercise Price); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Shares
to be issued pursuant to this Warrant Agreement or any Warrant Certificate or as
to whether any Shares will, when issued, be duly authorized, validly issued,
fully paid and nonassessable.
     (f) The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Warrant Agent for the carrying out or performing by the Warrant Agent of
the provisions of this Warrant Agreement.
     (g) The Warrant Agent is hereby authorized to accept instructions with
respect to the performance of its duties hereunder from the Chairman or the
President or any Vice President or the Secretary of the Company, and to apply to
such officers for advice or instructions in connection with its duties, and it
shall not be liable and shall be indemnified and held harmless for any action
taken or suffered to be taken by it in good faith in accordance with
instructions of any such officer, provided Warrant Agent carries out such
instructions without negligence, bad faith or willful misconduct.
     (h) The Warrant Agent and any shareholder, director, officer or employee of
the Warrant Agent may buy, sell or deal in any of the Warrants or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not Warrant Agent
under this Warrant Agreement. Nothing herein shall preclude the Warrant Agent
from acting in any other capacity for the Company or for any other legal entity.
     (i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.
     (j) In no event shall the Warrant Agent’s aggregate liability hereunder
with respect to, arising from, or arising in connection with this Agreement,
whether in contract or in tort, or otherwise exceed amounts paid hereunder by
the Company to the Warrant Agent as fees and charges but not including
reimbursable expenses.

13



--------------------------------------------------------------------------------



 



     16.5 Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Warrant Agreement upon 30 days’ notice in
writing mailed to the Company and to each transfer agent of the Company by
registered or certified mail, and to the Holders by first-class mail. The
Company may remove the Warrant Agent or any successor Warrant Agent upon 30
days’ notice in writing, mailed to the Warrant Agent or successor Warrant Agent,
as the case may be, and to each transfer agent of the Company by registered or
certified mail, and to the Holders by first-class mail. If the Warrant Agent
shall resign or be removed or shall otherwise become incapable of acting, the
Company shall appoint a successor to the Warrant Agent. If the Company shall
fail to make such appointment within a period of 30 days after such removal or
after it has been notified in writing of such resignation or incapacity by the
resigning or incapacitated Warrant Agent or by a Holder (who shall, with such
notice, submit its Warrant Certificate for inspection by the Company), then the
registered Holder may apply to any court of competent jurisdiction for the
appointment of a new Warrant Agent. Any successor Warrant Agent, whether
appointed by the Company or by such a court, shall be a corporation organized
and doing business under the laws of the United States or of a state thereof, in
good standing, which is authorized under such laws to exercise corporate trust
powers and is subject to supervision or examination by federal or state
authority and which has at the time of its appointment as Warrant Agent a
combined capital and surplus of at least $50,000,000. After appointment, the
successor Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Warrant Agent without
further act or deed; but the predecessor Warrant Agent shall deliver and
transfer to the successor Warrant Agent any property at the time held by it
hereunder, and execute and deliver any further assurance, conveyance, act or
deed necessary for the purpose. Not later than the effective date of any such
appointment, the Company shall file notice thereof in writing with the
predecessor Warrant Agent and each transfer agent of the Company, and mail a
notice thereof in writing to the registered Holders . However, failure to give
any notice provided for in this Section 16.5, or any defect therein, shall not
affect the legality or validity of the resignation or removal of the Warrant
Agent or the appointment of the successor Warrant Agent, as the case may be.
17. MISCELLANEOUS.
     17.1 Notices. Any notice, demand, request, consent, approval, declaration,
delivery or other communication to be made pursuant to the provisions of this
Warrant Agreement shall be deemed sufficiently given or made if in writing and
either delivered in person with receipt acknowledged or sent by registered or
certified mail, return receipt requested, postage prepaid, or by telecopy and
confirmed by telecopy answerback, addressed as follows:
     (a) If to any Holder or holder of Warrant Shares, at its last known address
appearing on the books of the Warrant Agent maintained for such purpose.

14



--------------------------------------------------------------------------------



 



     (b) If to the Company at:
CMP Susquehanna Radio Holdings Corp.
3280 Peachtree Road, N.W.
Suite 2300
Atlanta, Georgia 30305
Attention: Chief Financial Officer
     (c) If to the Warrant Agent at:
Computershare Trust Company, N.A.
250 Royall Street
Canton, Massachusetts 02021
Attention: Client Administration
Telecopy: (781) 575-2549
or at such address as may be substituted by notice given as herein provided. The
party entitled to receive any notice required hereunder may waive such notice in
writing. Every notice, demand, request, consent, approval, declaration, delivery
or other communication hereunder shall be deemed to have been duly given or
served on the date on which personally delivered, with receipt acknowledged,
telecopied and confirmed by telecopy answerback, or three Business Days after
the same shall have been deposited in the U.S. mail. Notice by electronic mail
shall not constitute effective notice hereunder.
     17.2 No Voting Rights; Rights upon Bankruptcy. Holders of Warrants (in
their capacities as such) will not have the right to vote on matters submitted
to stockholders of the Company, to receive dividends in respect of the capital
stock of the Company or to share in the Company’s assets in the event of the
liquidation, dissolution or winding up of the Company. In the event a bankruptcy
or reorganization is commenced by or against the Company, a bankruptcy court may
hold that unexercised Warrants are executory contracts that may be subject to
rejection by the Company with approval of the bankruptcy court, and the holders
of Warrants may, even if sufficient funds are available, receive nothing or a
lesser amount than that to which they would otherwise be entitled as a result of
any such bankruptcy case if they had exercised their Warrants prior to the
commencement of any such case.
     17.3 Successors and Assigns. Subject to the provisions of Section 6, this
Warrant Agreement and the rights evidenced hereby and by any Warrant Certificate
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of each Holder.
     17.4 Amendment. This Warrant Agreement may be modified or amended or the
provisions hereof waived upon the written agreement of the parties hereto and,
to the extent any modification or amendment would enlarge the obligations or
liabilities of the Majority Holders hereunder, with the written consent of the
Majority Holders.
     17.5 Severability. Wherever possible, each provision of this Warrant
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant Agreement shall be
prohibited by or invalid under applicable law, such

15



--------------------------------------------------------------------------------



 



provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Warrant Agreement.
     17.6 Headings. The headings used in this Warrant Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant Agreement.
     17.7 Governing Law. This Warrant Agreement shall be governed by the laws of
the State of New York, without regard to the provisions thereof relating to
conflict of laws.
     17.8 No Rights or Obligations as Stockholder. Nothing contained in this
Warrant Agreement shall be construed as conferring upon any Holder any voting,
dividend or other rights as a stockholder of the Company or as imposing upon any
Holder any obligation to purchase any securities or as imposing any liabilities
upon any Holder as a stockholder of the Company, whether such obligations or
liabilities are asserted by the Company or by creditors of the Company.
     17.9 Facsimile Signature. The signatures on this Warrant Agreement may be
by facsimile, with original signature page to be substituted therefor.
[Signature page follows.]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to
be duly executed by their respective authorized officers.
     Dated: Effective as of the date first written above.

              CMP SUSQUEHANNA RADIO HOLDINGS CORP.
 
       
 
  By:   /s/ Martin R. Gausvik
 
       
 
  Name:   Martin R. Gausvik
 
  Title:   Executive Vice President, Treasurer and Chief Financial Officer
 
            COMPUTERSHARE TRUST COMPANY, N.A.
 
       
 
  By:   /s/ Neda Sheridan
 
       
 
  Name:   Neda Sheridan
 
  Title:   Vice President
 
            And, for purposes of being bound by Section 9 hereof:
 
            CMP SUSQUEHANNA HOLDINGS CORP.
 
       
 
  By:   /s/ Martin R. Gausvik
 
       
 
  Name:   Martin R. Gausvik
 
  Title:   Executive Vice President, Treasurer and Chief Financial Officer

[Signature Page to Warrant Agreement]

